IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 01-20510
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                   versus

                            CESAR MORENO, SR.,

                                                  Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-95-CR-142-34
                          --------------------
                             April 26, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cesar     Moreno,    Sr.,   appeals    his    sentence   following   his

conviction on one count of conspiracy to possess with intent to

distribute more than 1000 kilograms of marijuana and one count of

conspiracy to launder money, violations of 18 U.S.C. § 1956 and 21

U.S.C. §§ 841, 846.      He relies on Apprendi v. New Jersey, 530 U.S.

466, 490 (2000), for the proposition that the district court erred




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20510
                                  -2-

in sentencing him to life imprisonment because his indictment did

not allege a specific quantity of marijuana.

     Because Moreno did not raise this argument in the district

court, we review for plain error.    See United States v. Calverley,

37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).        Moreno has not

shown error, plain or otherwise, in connection with his life

sentence.    Contrary to Moreno’s assertions, his indictment alleged

a drug quantity range that is sufficient under Apprendi and its

progeny; his argument is squarely foreclosed by this court’s

precedent.    See United States v. Clinton, 256 F.3d 311, 314-15 (5th

Cir. 2001).    Accordingly, the judgment of the district court is

AFFIRMED.